DETAILED ACTION


    PNG
    media_image1.png
    877
    934
    media_image1.png
    Greyscale






Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The recitation, “thereby transforming said harvested fat into a solid-liquid mixture,” appearing in independent claims 1,9 and 15, is not seen to be supported by the originally filed disclosure.
Applicant impermissibly attempts to incorporate a non-patent document by reference at least at lines 5-10 of Specification page two. See 37 CFR 1.57(d):
(d) "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference.

The claim recitations, “constricted passageway(s)” and its “diameter” are not described in the parent application or the instant Specification. It is unclear to what structure this language refers, as no description corresponding the claimed “constricted passageway(s)” and its “diameter” has ever been presented. This language is not seen to be supported by the originally filed disclosure.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim one include the recitations “nanofat,” “harvested fat,” “adipose tissue” “fat particles,” “a solid-liquid mixture,” “fibrous non-fat material,” and “an emulsion of loose fat particles,” It is unclear what these terms mean and how they differ from one another, if at all, or in what way. It is unclear how, or if, any of these terms encompass any of the other recited claim terms. For example, is a “fat particle” intended to be a “solid”? What makes-up the claimed “emulsion;” what are the constituents of the claimed “emulsion”? Is the “emulsion” “a solid-liquid mixture?” 
Independent Claim 9 include the recitations “nanofat,” “harvested fat,” “adipose tissue” “fat particles,” “a solid-liquid mixture,” and “fibrous non-fat material,” “an emulsion of loose fat particles,” It is unclear what these terms mean and how they differ from one another, if at all, or in what way. It is unclear how, or if, any of these terms encompass any of the other recited claim terms. For example, is a “fat particle” intended to be a “solid”? What makes-up the claimed “emulsion;” what are the constituents of the claimed “emulsion”? Is the “emulsion” “a solid-liquid mixture?” 
Independent Claim 15 include the recitations “nanofat,” “harvested fat,” “adipose tissue” “fat particles,” “a solid-liquid mixture,” “fibrous non-fat material,” and “an emulsion of loose fat particles.” It is unclear what these terms mean and how they differ from one another, if at all, or in what way. It is unclear how, or if, any of these terms encompass any of the other recited claim terms. For example, is a “fat particle” intended to be a “solid”? What makes-up the claimed “emulsion;” what are the constituents of the claimed “emulsion”? Is the “emulsion” “a solid-liquid mixture?” 
The recitations, “displacing” or “displaced” appear in claims 1-20 at least twenty-three times. Neither of these newly added terms, or any variant thereof appear in the Specification, or the parent application. It is unclear what is intended by the recitations “displacing” or “displaced” as these terms are used in claims 1-20.
It is unclear what constitutes “an emulsified particle size.”
It is unclear what constitutes “a sieved  particle size.”
It is unclear what constitutes “a nanofat particle size.”
The relative and subjective recitations “suitable,” “emulsified particle size,” “sieved  particle size” and “nanofat particle size” appear in the claims. Being relative and subjective, these recitations, such as, “suitable” are subject to numerous possible interpretations, rendering the scope of the claim indeterminate. Absent an objective standard for determining the meaning of these terms, potential infringers are not placed on clear notice as to what constitutes infringement.







Claim Rejections - 35 USC § 102/103
Claims 1-20 are rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over TREMOLADA (US 2013/0123747 A1; Published May 16, 2013).
As best understood, given the numerous nebulous terms employed in the claims (see the 112 rejections above), TREMOLADA is seen to meet the limitations of the claims. An emulsifying step is clearly depicted in Figure 8b and described in the specification. The separation steps are clearly depicted in the figures below and described throughout the specification of TREMOLADA.
[0164] In one embodiment, at the opposite end, i.e. at the inlet 102, size reducing means may be provided for reducing the size of the solid component of liposuctioned fat 3, particularly cell magroagglomerates, to smaller cell agglomerates, i.e. having a size equal to or smaller than a given value, which means consist of at least one series of parallel or intersecting sheets or cutting wires made of sterile material, e.g. metal, to form at least one size reducing net, through which the liposuctioned material is passed before entering the washing chamber 101 of the washing and separating container 1.


    PNG
    media_image2.png
    312
    642
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1179
    864
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1180
    862
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    1237
    865
    media_image5.png
    Greyscale

Priority
This application repeats a substantial portion of prior Application No. 15/154,885. filed May 13, 2016, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part “CIP” of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

    PNG
    media_image6.png
    703
    824
    media_image6.png
    Greyscale


Continuity Data Map

    PNG
    media_image7.png
    775
    829
    media_image7.png
    Greyscale







Information Disclosure Statement
	As an aid to guidance in complying with 37 CFR §§ 1.56, 1.97 and 1.98, Chapter 2000 of the MPEP has been written.
MPEP § 2001.06(b) [R-2]    Information Relating to or From Copending United States Patent Applications
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir.1972):

[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.

See also MPEP § 2004, paragraph 9.
Accordingly, the individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are “material to patentability” of the application in question, but must instead bring such other applications to the attention of the examiner. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).  For example, if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are “material to patentability” of the subsequent application.>See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776